DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a shock absorber comprising a second fluid chamber comprising a reservoir chamber having a floating piston movably separating a gas chamber from a fluid receiving portion, an end cap closing an end of a tube which defines the second fluid chamber, the end cap having a cavity formed therein, the cavity having a bottom surface, the cavity defining a pocket which is shaped to receive at least a lower portion of an inertia mass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
January 4, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657